UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 2, 2011 or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:333-114041 PLY GEM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 20-0645710 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 5020 Weston Parkway, Suite 400 Cary, North Carolina 27513 Registrant's telephone number, including area code: 919-677-3900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yes[]No[X]* Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[] No[] Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company[ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[] No[X] As of May 16, 2011, there were 100 shares of common stock, $0.01 par value, outstanding. * The registrant is not required to file this Quarterly Report on Form 10-Q pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, but has filed all reports during the preceding 12 months that would have been required pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.The filing is required, however, pursuant to the terms of the indentures governing Ply Gem Industries, Inc.’s 8.25% senior secured notes due 2018 and 13.125% senior subordinated notes due 2014. PLY GEM HOLDINGS, INC. AND SUBSIDIARIES FORM 10-Q QUARTERLY PERIOD ENDED APRIL 2, 2011 CONTENTS PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Statements of Operations - Three months ended April 2, 2011 and April 3, 2010 3 Condensed Consolidated Balance Sheets - April 2, 2011 and December 31, 2010 4 Condensed Consolidated Statements of Cash Flows - Three months ended April 2, 2011 and April 3, 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 41 PART II – OTHER INFORMATION Item 6. Exhibits 42 Signatures 43 2 PART I - FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS PLY GEM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended (Amounts in thousands) April 2, 2011 April 3, 2010 Net sales $ $ Cost of products sold Gross profit Operating expenses: Selling, general and administrative expenses Amortization of intangible assets Total operating expenses Operating loss ) ) Foreign currency gain Interest expense ) ) Interest income 36 53 Gain (loss) on modification or extinguishment of debt ) Income (loss) before provision for income taxes ) Provision for income taxes Net income (loss) $ ) $ See accompanying notes to condensed consolidated financial statements. 3 PLY GEM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share amounts) April 2, 2011 December 31, 2010 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, less allowances of $5,235 and $5,294, respectively Inventories: Raw materials Work in process Finished goods Total inventory Prepaid expenses and other current assets Deferred income taxes Total current assets Property and Equipment, at cost: Land Buildings and improvements Machinery and equipment Total property and equipment Less accumulated depreciation ) ) Total property and equipment, net Other Assets: Intangible assets, net Goodwill Deferred income taxes Other Total other assets $ $ LIABILITIES AND STOCKHOLDER'S DEFICIT Current Liabilities: Accounts payable $ $ Accrued expenses Total current liabilities Deferred income taxes Other long term liabilities Long-term debt Commitments and contingencies Stockholder's Deficit: Preferred stock $0.01 par, 100 shares authorized, none issued and outstanding - - Common stock $0.01 par, 100 shares authorized, issued and outstanding - - Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholder's deficit ) ) $ $ See accompanying notes to condensed consolidated financial statements. 4 PLY GEM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended (Amounts in thousands) April 2, 2011 April 3, 2010 Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to cash used in operating activities: Depreciation and amortization expense Non-cash interest expense, net Gain on foreign currency transactions ) ) (Gain) loss on modification or extinguishment of debt ) Deferred income taxes Other (7 ) - Changes in operating assets and liabilities: Accounts receivable, net ) ) Inventories ) ) Prepaid expenses and other assets ) ) Accounts payable Accrued expenses Cash payments on restructuring liabilities ) ) Other Net cash used in operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of assets 9 1 Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from long-term debt Payments on long-term debt ) ) Proceeds from revolver credit facility Payments on revolver credit facility ) - Payment of early tender premium on debt ) - Debt issuance costs paid ) ) Equity contributions - Equity repurchases ) ) Net cash provided by financing activities Impact of exchange rate movements on cash 90 Net increase in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ See accompanying notes to condensed consolidated financial statements. 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Ply Gem Holdings, Inc. and its subsidiaries (referred to herein as “Ply Gem Holdings”, “Ply Gem”, the “Company”, “we”, “us”, or “our”) have been prepared in accordance with U.S. generally accepted accounting principles as described in the consolidated financial statements and related notes included in our 2010 Annual Report on Form 10-K filed with the Securities and Exchange Commission on March 21, 2011.These statements do not include all of the information and footnotes required by U.S. generally accepted accounting principles and should be read in conjunction with our 2010 Annual Report on Form 10-K.In management’s opinion, all normal and recurring adjustments considered necessary for a fair presentation have been included.Operating results for the period from January 1, 2011 through April 2, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. Prior to January 11, 2010, Ply Gem Holdings was a wholly owned subsidiary of Ply Gem Investment Holdings, Inc. (“Ply Gem Investment Holdings”), which was wholly owned by Ply Gem Prime Holdings, Inc. (“Ply Gem Prime”).Ply Gem Investment Holdings was incorporated on January 23, 2004 by affiliates of CI Capital Partners LLC (“CI Capital Partners”) for the purpose of acquiring Ply Gem Industries, Inc. (“Ply Gem Industries”) from Nortek, Inc. (“Nortek”).On January 11, 2010, Ply Gem Investment Holdings was merged with and into Ply Gem Prime, with Ply Gem Prime as the surviving corporation.As a result, each outstanding share of senior preferred stock of Ply Gem Investment Holdings was converted into a share of a corresponding class of shares of the capital stock of Ply Gem Prime.As a result, Ply Gem Holdings is currently a wholly owned subsidiary of Ply Gem Prime.The Ply Gem acquisition was completed on February 12, 2004, when Nortek sold Ply Gem Industries to Ply Gem Holdingspursuant to the terms of the stock purchase agreement among Ply Gem Investment Holdings, Nortek, and WDS LLC, dated as of December 19, 2003, as amended. The condensed consolidated balance sheet at December 31, 2010 has been derived from the audited consolidated financial statements of Ply Gem Holdings at that date, but does not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. The Company’s fiscal quarters are based on periods ending on the last Saturday of the last week in the quarter.Therefore, the financial results of certain fiscal quarters will not be comparable to the prior and subsequent fiscal quarters.The accompanying financial statements include the Company’s condensed consolidated statements of operations for the three month periods ended April 2, 2011 and April 3, 2010, the condensed consolidated statements of cash flows for the three month periods ended April 2, 2011 and April 3, 2010, and the condensed consolidated balance sheets for the Company as of April 2, 2011 and December 31, 2010. Ply Gem is a diversified manufacturer of residential and commercial building products, which are sold primarily in the United States and Canada, and include a wide variety of products for the residential and commercial construction, the do-it-yourself and the professional remodeling and renovation markets.The demand for the Company’s products is seasonal, particularly in the Northeast and Midwest regions of the United States and Western Canada where inclement weather during the winter months usually reduces the level of building and remodeling activity in both the home repair and remodeling and new home construction sectors.The Company’s sales are usually lower during the first and fourth quarters. To a significant extent our performance is dependent upon the levels of home repair and remodeling and new home construction spending, all of which are affected by such factors as interest rates, inflation, consumer confidence, unemployment, and availability of consumer credit. Principles of Consolidation The condensed consolidated financial statements include the accounts of Ply Gem Holdings and its subsidiaries, all of which are wholly owned.All intercompany accounts and transactions have been eliminated. 6 Accounting Policies and Use of Estimates The preparation of these condensed consolidated financial statements in conformity with U.S. generally accepted accounting principles involves estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of income and expense during the reporting periods.Certain of the Company’s accounting policies require the application of judgment in selecting the appropriate assumptions for calculating financial estimates.By their nature, these judgments are subject to an inherent degree of uncertainty.The Company periodically evaluates the judgments and estimates used in their critical accounting policies to ensure that such judgments and estimates are reasonable.Such estimates include allowance for doubtful accounts receivable, rebates, pensions, valuation reserve for inventories, warranty reserves, legal contingencies, assumptions used in the calculation of income taxes, and projected cash flows used in the goodwill and intangible asset impairment tests. These judgments are based on the Company’s historical experience, current trends and information available from other sources, and are based on management’s best estimates and judgments.The Companyadjusts such estimates and assumptions when facts and circumstances dictate.Illiquid credit markets, volatile equity markets, foreign currency, and the depressed housing and remodeling markets have combined to increase the uncertainty inherent in such estimates and assumptions.If different conditions result from those assumptions used in the Company’s judgments, actual results could be materially different from the Company’s estimates. Cash Equivalents Cash equivalents consist of short-term highly liquid investments with original maturities of three months or less which are readily convertible into cash. Accounts receivable Accounts receivable-trade are recorded at their net realizable value.The allowance for doubtful accounts was $5.2 million and $5.3 million at April 2, 2011 and December 31, 2010, respectively.The Company maintains allowances for doubtful accounts for estimated losses resulting from the inability of its customers to make required payments.The Company estimates the allowance for doubtful accounts based on a variety of factors including the length of time receivables are past due, the financial health of its customers, unusual macroeconomic conditions and historical experience.If the financial condition of its customers deteriorates or other circumstances occur that result in an impairment of customers’ ability to make payments, the Company records additional allowances as needed.The Company writes off uncollectible trade accounts receivable against the allowance for doubtful accounts when collection efforts have been exhausted and/or any legal action taken by the Company has concluded. Inventories Inventories in the accompanying condensed consolidated balance sheets are valued at the lower of cost or market.The Company records provisions, as appropriate, to write-down obsolete and excess inventory to estimated net realizable value.The process for evaluating obsolete and excess inventory often requires the Company to make subjective judgments and estimates concerning future sales levels, quantities and prices at which such inventory will be sold in the normal course of business.Accelerating the disposal process or incorrect estimates of future sales may cause actual results to differ from estimates at the time such inventory is disposed or sold.As of April 2, 2011, the Company had inventory purchase commitments of approximately $79.4 million.Inventory reserves were approximately $7.3 million at April 2, 2011, increasing approximately $0.1 million compared to the December 31, 2010 reserve balance of approximately $7.2 million. Property and Equipment Property and equipment are presented at cost.Depreciation of property and equipment are provided on a straight-line basis over estimated useful lives, which are generally as follows: Building and improvements 10-37 years Machinery and equipment, including leases 3-15 years Leasehold improvements Term of lease or useful life, whichever is shorter Expenditures for maintenance and repairs are expensed when incurred.Expenditures for renewals and betterments are capitalized. When assets are sold, or otherwise disposed, the cost and related accumulated depreciation are eliminated and the resulting gain or loss is recognized in operations. 7 Goodwill and Other Long-lived Assets Long-lived assets The Company reviews long-lived assets for impairment whenever events or changes in business circumstances indicate that the carrying amount of the assets may not be fully recoverable.The Company performs undiscounted operating cash flow analyses to determine if impairment exists.If impairment is determined to exist, any related impairment loss is calculated based on the asset’s fair value and the discounted cash flow. The Company tests for long-lived asset impairment at the following asset group levels: (i) Siding, Fencing, and Stone (“Siding”), (ii) the combined U.S. Windows companies in the Windows and Doors segment (“US Windows”), and (iii) Ply Gem Canada (formerly known as CWD Windows and Doors, Inc.) in the Windows and Doors segment.For purposes of recognition and measurement of an impairment loss, a long-lived asset or asset group should represent the lowest level for which an entity can separately identify cash flows that are largely independent of the cash flows of other assets and liabilities.There were no indications of impairment during the quarter ended April 2, 2011. Goodwill The Company evaluates goodwill for impairment on an annual basis and whenever events or business conditions warrant.All other intangible assets are amortized over their estimated useful lives.The Company assesses goodwill for impairment at the November month end each year and also at any other date when events or changes in circumstances indicate that the carrying value of these assets may exceed their fair value.To evaluate goodwill for impairment, the Company estimates the fair value of reporting units considering such factors as discounted cash flows and valuation multiples for comparable publicly traded companies.A significant reduction in projected sales and earnings, which would lead to a reduction in future cash flows, could indicate potential impairment.There were no indications of impairment during the quarter ended April 2, 2011 that would trigger an interim impairment test.The Company will continue to evaluate goodwill during future periods and further declines in the residential housing and repair and remodeling markets could result in goodwill impairments. Debt Issuance Costs Debt issuance costs, composed of facility, agency, and certain legal fees associated with acquiring new debt financing, are amortized over the contractual term of the related agreement using the effective interest method.Debt issuance costs, net of accumulated amortization, were approximately $30.4 million and $20.6 million at April 2, 2011 and December 31, 2010, respectively, and have been recorded in other long term assets in the accompanying condensed consolidated balance sheets.Amortization of debt issuance costs for the three month periods ended April 2, 2011 and April 3, 2010 was approximately $1.4 million and $2.0 million, respectively.Amortization of debt issuance costs is recorded in interest expense in the accompanying condensed consolidated statements of operations. Income Taxes The Company utilizes the asset and liability method of accounting for income taxes, which requires that deferred tax assets and liabilities be recorded to reflect the future tax consequences of temporary differences between the book and tax basis of various assets and liabilities.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect of changes in tax rates on deferred tax assets and liabilities is recognized as income or expense in the period in which the rate change occurs.A valuation allowance is established to offset any deferred tax assets if, based upon the available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. Estimates are required with respect to, among other things, the appropriate state income tax rates used in the various states that the Company and its subsidiaries are required to file, the potential utilization of operating and capital loss carry-forwards for both federal and state income tax purposes and valuation allowances required, if any, for tax assets that may not be realized in the future.The Company establishes reserves when, despite our belief that our tax return positions are fully supportable, certain positions could be challenged, and the positions may not be fully sustained.Subsequent to February 12, 2004, U.S. federal income tax returns are prepared and filed by Ply Gem Investment Holdings on behalf of itself, Ply Gem Holdings, and Ply Gem Industries and its subsidiaries.The existing tax sharing agreement between Ply Gem Holdings and Ply Gem Investment Holdings under which tax liabilities for each respective party are computed on a stand-alone basis, was amended to include Ply Gem Prime Holdings during 2010.U.S. subsidiaries file unitary, combined federal income tax returns and separate state income tax returns.Ply Gem Canada files separate Canadian income tax returns. 8 Foreign Currency The Company’s Canadian subsidiary, Ply Gem Canada, utilizes the Canadian dollar as its functional currency.For reporting purposes, the Company translates the assets and liabilities of its foreign subsidiary at the exchange rates in effect at the end of the reporting periods.Net sales and expenses are translated using average exchange rates in effect during the reporting periods.Gains and losses from foreign currency translation are credited or charged to accumulated other comprehensive income in the accompanying condensed consolidated balance sheets. For the three month periods ended April 2, 2011 and April 3, 2010, the Company recorded a gain from foreign currency transactions of approximately $0.1 million for each period.As of April 2, 2011 and December 31, 2010, accumulated other comprehensive income included a currency translation adjustment of approximately $0.9 million and $1.6 million, respectively. Fair Value Measurement The accounting standard for fair value discusses valuation techniques, such as the market approach (comparable market prices), the income approach (present value of future income or cash flows), and the cost approach (cost to replace the service capacity of an asset or replacement cost). The standard utilizes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. The following is a brief description of those three levels: · Level1: Observable inputs such as quoted prices (unadjusted) in active markets for identical assets or liabilities. · Level2: Inputs other than quoted prices that are observable for the asset or liability, either directly or indirectly. These include quoted prices for similar assets or liabilities in active markets and quoted prices for identical or similar assets or liabilities in markets that are not active. · Level3: Inputs that reflect the reporting entity’s own assumptions. The hierarchy requires the use of observable market data, when available, and to minimize the use of unobservable inputs when determining fair value.The Company’s population of recurring financial assets and liabilities subject to fair value measurements and the necessary disclosures are as follows: Significant Other Significant Fair Quoted Prices Observable Unobservable (Amounts in thousands) Carrying Value in Active Markets Inputs Inputs Value * Total (Level 1) (Level 2) (Level 3) As of April 2, 2011: Liabilities: Senior Subordinated Notes-13.125% $ - $ - Senior Secured Notes-8.25% - - $ - $ - As of December 31, 2010: Liabilities: Senior Subordinated Notes-13.125% $ - $ - Senior Secured Notes-11.75% - - $ - $ - * Carrying values exclude unamortized discounts for long-term debt. The fair value of the long-term debt instruments was determined by utilizing available market information.The carrying value of the Company’s other financial instruments approximates their fair value. 9 New Accounting Pronouncements In December 2010, the FASB issued guidance for goodwill and other intangibles, specifically when to perform Step Two of goodwill impairment tests for reporting units with zero or negative carrying amounts.The guidance modifies Step One of the goodwill impairment test for reporting units with zero or negative carrying amounts.For those reporting units, an entity is required to perform Step Two of the goodwill impairment test if it is more likely than not that a goodwill impairment exists.In determining whether it is more likely than not that goodwill impairment exists, an entity should consider whether there are any adverse qualitative factors indicating that impairment may exist.The guidance is effective for fiscal years, and interim periods within those years, beginning after December15, 2010.The adoption of this standard did not have an effect on the Company’s financial position and results of operations. 2.GOODWILL The Company records the excess of purchase price over the fair value of the net assets of acquired companies as goodwill or other identifiable intangible assets.The Company performs an annual test for goodwill impairment at the November month end each year and also at any other date when events or changes in circumstances indicate that the carrying value of these assets may exceed their fair value.The Company has defined its reporting units and performs the impairment testing of goodwill at the operating segment level.The Company aggregated US Windows and Ply Gem Canada, which represent components of the Windows and Doors operating segment, into a single reporting unit since they have similar economic characteristics.Thus, the Company has two reporting units: (1) Siding, Fencing, and Stone and (2) Windows and Doors.Separate valuations are performed for each of these reporting units in order to test for impairment. The Company uses the two-step method to determine goodwill impairment.If the carrying amount of a reporting unit exceeds its fair value (Step One), the Company measures the possible goodwill impairment based upon a hypothetical allocation of the fair value estimate of the reporting unit to all of the underlying assets and liabilities of the reporting unit, including previously unrecognized intangible assets (Step Two).The excess of the reporting unit’s fair value over the amounts assigned to its assets and liabilities is the implied fair value of goodwill.An impairment loss is recognized to the extent that a reporting unit’s recorded goodwill exceeds the implied fair value of goodwill.There was no goodwill impairment at December 31, 2010 and no impairment indicators which would trigger an interim impairment test during the quarter ended April 2, 2011. To determine the fair value of its reporting units, the Company equally considers both the income and market valuation methodologies.The income valuation methodology uses the fair value of the cash flows that the reporting unit can be expected to generate in the future.This method requires management to project revenues, operating expenses, working capital investment, capital spending and cash flows for the reporting unit over a multi-year period as well as determine the weighted average cost of capital to be used as the discount rate.The Company also utilizes the market valuation method to estimate the fair value of the reporting units by utilizing comparable public company multiples.These comparable public company multiples are then applied to the reporting unit’s financial performance.During the year ended December 31, 2010, the Company utilized forward-looking market multiples for its reporting units.The forward multiples were used since each reporting unit incurred various restructuring activities during 2010.The market approach is more volatile as an indicator of fair value as compared to the income approach as internal forecasts and projections have historically been more stable.The Company equally weights the approaches to balance the internal and external factors affecting the Company’s fair value. The Company’s fair value estimates of its reporting units and goodwill are sensitive to a number of assumptions including discount rates, cash flow projections, operating margins, and comparable market multiples.In order to accurately forecast future cash flows, the Company estimates single family housing starts and the repair and remodeling market’s growth rates.However, there is no assurance that: (1) valuation multiples will not decline, (2) discount rates will not increase, or (3) the earnings, book values or projected earnings and cash flows of the Company’s reporting units will not decline. The Company will continue to evaluate goodwill during future periods and declines in the residential housing and repair and remodeling markets could result in additional goodwill impairments. The reporting unit goodwill balances were as follows as of April 2, 2011 and December 31, 2010: (Amounts in thousands) April 2, 2011 December 31, 2010 Windows and Doors $ $ Siding, Fencing and Stone $ $ 10 3.INTANGIBLE ASSETS The following table presents the components of intangible assets as of April 2, 2011 and December 31, 2010: (Amounts in thousands) Average Amortization Period (in Years) Cost Accumulated Amortization Net Carrying Value As of April 2, 2011: Patents 14 $ $ ) $ Trademarks/Tradenames 11 ) Customer relationships 13 ) Other ) Total intangible assets 13 $ $ ) $ As of December 31, 2010: Patents 14 $ $ ) $ Trademarks/Tradenames 11 ) Customer relationships 13 ) Other ) Total intangible assets 13 $ $ ) $ Estimated amortization expense for the remainder of 2011 and for fiscal years 2012, 2013, 2014, and 2015 is shown in the following table: (Amounts in thousands) Amortization expense 2011 (remainder of year) $ 4.COMPREHENSIVE INCOME (LOSS) Comprehensive income (loss) is comprised of the following: For the three months ended (Amounts in thousands) April 2, 2011 April 3, 2010 Net income (loss) $ ) $ Foreign currency translation adjustment Comprehensive income (loss) $ ) $ 11 5.LONG-TERM DEBT Long-term debt in the accompanying condensed consolidated balance sheets at April 2, 2011 and December 31, 2010 consists of the following: (Amounts in thousands) April 2, 2011 December 31, 2010 Senior secured asset based revolving credit facility $ $ 11.75% Senior secured notes due 2013, net of unamortized discount of $0 and $7,318 - 8.25% Senior secured notes due 2018, net of unamortized early tender premium and discount of$44,426 and $0 - 13.125% Senior subordinated notes due 2014, net of unamortized discount of $3,319 and $3,519 $ $ Recent developments The Company entered into a new Senior Secured Asset-Based Revolving Credit Facility due 2016 (the “ABL Facility”) during January 2011 to lower interest expense and extend the maturity to 2016.During February 2011, the Company issued $800.0 million of 8.25% Senior Secured Notes due 2018.The proceeds were utilized to repay the outstanding indebtedness of the $725.0 million 11.75% Senior Secured Notes.These transactions are described in detail below. 11.75% Senior Secured Notes due 2013 On June9, 2008, Ply Gem Industries issued $700.0million of 11.75% Senior Secured Notes due 2013 (“11.75% Senior Secured Notes”) at an approximate 1.0% discount, yielding proceeds of approximately $693.5million.Interest was paid semi-annually on June 15 and December 15 of each year.On October23, 2009, Ply Gem Industries issued an additional $25.0million of its 11.75% Senior Secured Notes in a private placement transaction.The additional $25.0million of 11.75% Senior Secured Notes had the same terms and covenants as the initial $700.0million of 11.75% Senior Secured Notes. On February 11, 2011, the Company purchased approximately $718.6 million principal amount of the 11.75% Senior Secured Notes in a tender offer at a price of $1,069.00 per $1,000 principal amount, which included an early tender payment of $40.00 per $1,000 principal amount, plus accrued and unpaid interest, and on February 28, 2011, the Company purchased $6.0 million principal amount of the 11.75% Senior Secured Notes in the tender offer at a price of $1,029.00 per $1,000 principal amount, plus accrued and unpaid interest.On March 13, 2011, pursuant to the terms of the indenture governing the 11.75% Senior Secured Notes, the Company redeemed the remaining approximate $0.4 million at a redemption price of 103% of the principal amount thereof, plus accrued and unpaid interest.As a result of these transactions, the Company paid cumulative early tender premiums of approximately $49.8 million during the quarter ended April 2, 2011.As of April 2, 2011, there were no amounts outstanding for the 11.75% Senior Secured Notes.The 11.75% Senior Secured Notes would have matured on June15, 2013 and bore interest at the rate of 11.75% per annum. 8.25% Senior Secured Notes due 2018 On February 11, 2011, Ply Gem Industries issued $800.0million of 8.25% Senior Secured Notes due 2018 (“8.25% Senior Secured Notes”) at par.Ply Gem Industries used the proceeds to purchase approximately $724.6 million principal amount of its outstanding 11.75% Senior Secured Notes in a tender offer, to redeem the remaining approximate $0.4 million principal amount of outstanding 11.75% Senior Secured Notes, and to pay related fees and expenses.A portion of the early tender premiums and the original unamortized discount on the 11.75% Senior Secured Notes was recorded as a discount on the $800.0 million of 8.25% Senior Secured Notes given that the 2011 transaction was predominately accounted for as a loan modification.These discounts amounted to $44.4 million as of April 2, 2011.See “Gain (loss) on debt modification or extinguishment” for additional details.The 8.25% Senior Secured Notes will mature on February 15, 2018 and bear interest at the rate of 8.25% per annum.Interest will be paid semi-annually on February 15 and August 15 of each year. Prior to February 15, 2014, Ply Gem Industries may redeem the 8.25% Senior Secured Notes, in whole or in part, at a redemption price equal to 100% of the principal amount plus a “make-whole” premium.Prior to February 15, 2014, Ply Gem Industries may redeem up to 35% of the aggregate principal amount of the 8.25% Senior Secured Notes with the net cash proceeds from certain equity offerings at a redemption price equal to 108.25% of the aggregate principal amount of the 8.25% Senior Secured Notes, plus accrued and unpaid interest, if any, provided that at least 55% of the original aggregate principal amount of the 8.25% Senior Secured Notes remains outstanding after the redemption.In addition, not more than once during any twelve-month period, Ply Gem Industries may redeem up to the greater of (i) $80.0million of the 8.25% Senior Secured Notes and (ii) 10% of the principal amount of the 8.25% Senior Secured Notes issued pursuant to the indenture governing the 8.25% Senior Secured Notes (including additional notes) at a redemption price equal to 103% of the aggregate amount of the 8.25 % Senior Secured Notes, plus accrued and unpaid interest, if any.At any time on or after February 15, 2014, Ply Gem Industries may redeem the 8.25% Senior Secured Notes, in whole or in part, at declining redemption prices set forth in the indenture governing the 8.25% Senior Secured Notes, plus, in each case, accrued and unpaid interest, if any, to the redemption date. 12 The 8.25% Senior Secured Notes are fully and unconditionally guaranteed on a joint and several basis by Ply Gem Holdings and all of the domestic subsidiaries of Ply Gem Industries (the “Guarantors”).The indenture governing the 8.25% Senior Secured Notes contains certain covenants that limit the ability of Ply Gem Industries and its restricted subsidiaries to incur additional indebtedness, pay dividends or make other distributions or repurchase or redeem their stock, make loans and investments, sell assets, incur certain liens, enter into agreements restricting their ability to pay dividends, enter into transactions with affiliates, and consolidate, merge or sell assets.In particular, Ply Gem Industries and its restricted subsidiaries may not incur additional debt (other than permitted debt in limited circumstances) unless, after giving effect to such incurrence, the consolidated interest coverage ratio of Ply Gem Industries would be at least 2.00 to 1.00.In the absence of satisfying the consolidated interest coverage ratio, Ply Gem Industries and its restricted subsidiaries may only incur additional debt in limited circumstances, including, but not limited to, debt under our credit facilities not to exceed the greater of (x) $250 million less the amounts of certain prepayments or commitment reductions as a result of repayments from asset sales and (y)the borrowing base; purchase money indebtedness in an aggregate amount not to exceed $25.0million at any one time outstanding, debt of foreign subsidiaries in an aggregate amount not to exceed $30.0 million at any one time outstanding, debt pursuant to a general debt basket in an aggregate amount not to exceed $50.0million at any one time outstanding and the refinancing of other debt under certain circumstances.In addition, Ply Gem Industries and its restricted subsidiaries are limited in their ability to make certain payments, pay dividends or make other distributions to Ply Gem Holdings. Permitted payments, dividends and distributions include, but are not limited to, those used to redeem equity of officers, directors or employees under certain circumstances, to pay taxes, and to pay customary and reasonable costs and expenses of an offering of securities that is not consummated. The 8.25% Senior Secured Notes and the related guarantees are secured on a first-priority lien basis by substantially all of the assets (other than the assets securing the Company’s obligations under the ABL Facility, which consist of accounts receivable, inventory, cash, deposit accounts, securities accounts, chattel paper and proceeds of the foregoing and certain assets such as contract rights, instruments and documents related thereto) of Ply Gem Industries and the Guarantors and on a second-priority lien basis by the assets that secure the ABL Facility. In addition, the Company’s stock ownership in the Company’s subsidiaries collateralizes the 8.25% Senior Secured Notes to the extent that such equity interests and other securities can secure the 8.25% Senior Secured Notes without Rule3-16 of RegulationS-X under the Securities Act requiring separate financial statements of such subsidiary to be filed with the SEC. Senior Secured Asset-Based Revolving Credit Facility due 2013 Concurrently with the 11.75% Senior Secured Notes offering on June9, 2008, Ply Gem Industries, Ply Gem Holdings and the subsidiaries of Ply Gem Industries entered into an ABL Facility.The prior ABL Facility initially provided for revolving credit financing of up to $150.0million, subject to borrowing base availability, with a maturity of five years (June 2013)including sub-facilities for letters of credit, swingline loans, and borrowings in Canadian dollars and U.S.dollars by Ply Gem Canada.In July 2009, the Company amended the prior ABL Facility to increase the available commitments by $25.0million from $150.0million to $175.0million.As of April 2, 2011, there were no outstanding borrowings under the prior ABL Facility, as it was replaced with the new ABL Facility on January 26, 2011. Senior Secured Asset-Based Revolving Credit Facility due 2016 On January 26, 2011, Ply Gem Industries, Ply Gem Holdings and the subsidiaries of Ply Gem Industries entered into a new ABL Facility.Ply Gem Industries and Ply Gem Canada usedthe initial borrowing under the new ABL Facility to repay all of the outstanding indebtedness (including all accrued interest) under the Senior Secured Asset-Based Revolving Credit Facility due 2013.The new ABL Facility provides for revolving credit financing of up to $175.0million, subject to borrowing base availability, including sub-facilities for letters of credit, swingline loans, and borrowings in Canadian dollars and U.S.dollars by Ply Gem Canada.Under the new ABL Facility, $160.0 million is available to Ply Gem Industries and $15.0 million is available to Ply Gem Canada.In addition, the new ABL Facility provides that the revolving commitments may be increased to $250.0 million, subject to certain terms and conditions.All outstanding loans under the new ABL Facility are due and payable in full on January26, 2016 (or April15, 2014 if the 13.125%Senior Subordinated Notes are not repaid or refinanced by such date). Borrowings under the new ABL Facility bear interest at a rate per annum equal to, at Ply Gem Industries’ option, either (a)a base rate determined by reference to the higher of (1)the corporate base rate of the administrative agent and (2)the federal funds effective rate plus 0.5% or (b)a Eurodollar rate determined by reference to the costs of funds for U.S.dollar deposits for the interest period relevant to such borrowing adjusted for certain additional costs, in each case plus an applicable margin.The initial applicable margin for borrowings under the new ABL Facility is 1.50% for base rate loans and 2.50% for Eurodollar rate loans.The applicable margin for borrowings under the new ABL Facility are subject to step ups and step downs based on average excess availability under that facility.Swingline loans bear interest at a rate per annum equal to the base rate plus the applicable margin. 13 In addition to paying interest on outstanding principal under the new ABL Facility, Ply Gem Industries is required to pay a commitment fee, in respect of the unutilized commitments thereunder, which fee will be determined based on utilization of the new ABL Facility (increasing when utilization is low and decreasing when utilization is high).Ply Gem Industries must also pay customary letter of credit fees equal to the applicable margin on Eurodollar loans and agency fees.The new ABL Facility eliminated the interest rate floor that existed in the prior ABL Facility.As of April 2, 2011, the Company’s interest rate on the new ABL Facility was approximately 2.8%.The new ABL Facility contains a requirement to maintain a fixed charge coverage ratio of 1.0 to 1.0 if the Company’s excess availability is less than the greater of (a)12.5% of the lesser of (i)the commitments and (ii)the borrowing base and (b)$17.5million.The new ABL Facility also contains a cash dominion requirement if the Company’s excess availability is less than the greater of (a)15.0% of the lesser of (i)the commitments and (ii)the borrowing base and (b)$20.0million. All obligations under the new ABL Facility are unconditionally guaranteed by Ply Gem Holdings and substantially all of Ply Gem Industries’ existing and future, direct and indirect, wholly owned domestic subsidiaries.All obligations under the new ABL Facility, and the guarantees of those obligations, are secured, subject to certain exceptions, by substantially all of the assets of Ply Gem Industries and the guarantors, including a first-priority security interest in personal property consisting of accounts receivable, inventory, cash, deposit accounts, and certain related assets and proceeds of the foregoing and a second-priority security interest in, and mortgages on, substantially all of Ply Gem Industries’ and the Guarantors’ material owned real property and equipment and all assets that secure the 8.25% Senior Secured Notes on a first-priority basis.In addition to being secured by the collateral securing the obligations of Ply Gem Industries under the domestic collateral package, the obligations of Ply Gem Canada, which is a borrower under the Canadian sub-facility under the new ABL Facility, are also secured by a first-priority security interest in substantially all of the assets of such Canadian subsidiary, plus additional mortgages in Canada, and a pledge by Ply Gem Industries of the remaining 35% of the equity interests of Ply Gem Canada pledged only to secure the Canadian sub-facility. The new ABL Facility contains certain covenants that limit the Company’s ability and the ability of the Company’s subsidiaries to incur additional indebtedness, pay dividends or make other distributions or repurchase or redeem their stock, make loans and investments, sell assets, incur certain liens, enter into transactions with affiliates, and consolidate, merge or sell assets. In particular, the Company is permitted to incur additional debt in limited circumstances, including senior secured notes in an aggregate principal amount not to exceed $800.0 million, permitted subordinated indebtedness in an aggregate principal amount not to exceed $75.0 million at any time outstanding (subject to the ability to incur additional permitted subordinated debt provided that immediately after giving effect to such incurrence excess availability is more than 25% of the lesser of the total borrowing base and the aggregate commitments and Ply Gem Industries is in pro forma compliance with the fixed charge coverage ratio), purchase money indebtedness in an aggregate amount not to exceed $15.0million at any one time outstanding, debt of foreign subsidiaries (other than Canadian subsidiaries) in an aggregate amount not to exceed $2.5million at any one time outstanding, and the refinancing of other debt under certain circumstances. In addition, Ply Gem Industries is limited in its ability to pay dividends or make other distributions to Ply Gem Holdings. Permitted dividends and distributions include those used to redeem equity of its officers, directors or employees under certain circumstances, to pay taxes, to pay operating and other corporate overhead costs and expenses in the ordinary course of business in an aggregate amount not to exceed $2.0million in any calendar year plus reasonable and customary indemnification claims of its directors and executive officers and to pay fees and expenses related to any unsuccessful debt or equity offering. Ply Gem Industries may also make additional payments to Ply Gem Holdings which may be used by Ply Gem Holdings to pay dividends or other distributions on its stock under the new ABL Facility so long as before and after giving effect to such dividend or other distribution excess availability is greater than 25% of the lesser of the total borrowing base and the aggregate commitments and Ply Gem Industries is in pro forma compliance with the consolidated fixed charge coverage ratio. As of April 2, 2011, Ply Gem Industries had approximately $78.3million of contractual availability and approximately $58.5million of borrowing base availability under the new ABL Facility, reflecting $90.0million of borrowings outstanding and approximately $6.7 million of letters of credit and priority payables reserves. 9.00% Senior Subordinated Notes due 2012 Concurrently with the acquisition of Ply Gem Industries on February12, 2004, Ply Gem Industries issued $225.0million aggregate principal amount of its 9%Senior Subordinated Notes, which were guaranteed by the Guarantors. Subsequently, in August 2004, in connection with the MWMHolding acquisition, Ply Gem Industries issued an additional $135.0million of 9%Senior Subordinated Notes, which were also guaranteed by the Guarantors, including MWMHolding and its subsidiaries.Ply Gem Industries paid interest semi-annually on February 15 and August 15 of each year.As of December31, 2009, certain affiliates of the CI Partnerships owned approximately $281.4million of the outstanding 9%Senior Subordinated Notes. In connection with the issuance of $150.0million of the 13.125%Senior Subordinated Notes on January11, 2010, Ply Gem Industries redeemed approximately $141.2million aggregate principal amount of the 9%Senior Subordinated Notes on February16, 2010 at a redemption price of 100% of the principal amount thereof plus accrued interest.Approximately $218.8million aggregate principal amount of the 9%Senior Subordinated Notes held by certain affiliates of the CI Partnerships were transferred to the Company’s indirect stockholders and ultimately to Ply Gem Prime. Such notes were then transferred to the Company and then to Ply Gem Industries as a capital contribution and cancelled on February12, 2010.As of April 3, 2010, there were no 9% Senior Subordinated Notes outstanding. 14 13.125% Senior Subordinated Notes due 2014 On January11, 2010, Ply Gem Industries issued $150.0million of 13.125%Senior Subordinated Notes at an approximate 3.0% discount, yielding proceeds of approximately $145.7million.Ply Gem Industries used the proceeds of the offering to redeem approximately $141.2million aggregate principal amount of its 9%Senior Subordinated Notes due 2012 and to pay certain related costs and expenses.The 13.125%Senior Subordinated Notes will mature on July15, 2014 and bear interest at the rate of 13.125% per annum.Interest will be paid semi-annually on January 15 and July 15 of each year. Prior to January15, 2012, Ply Gem Industries may redeem up to 40% of the aggregate principal amount of the 13.125%Senior Subordinated Notes with the net cash proceeds from certain equity offerings at a redemption price equal to 113.125% of the aggregate principal amount of the 13.125%Senior Subordinated Notes, plus accrued and unpaid interest, if any, provided that at least 60% of the original aggregate principal amount of the 13.125%Senior Subordinated Notes remains outstanding after the redemption.On or after January15, 2012, and prior to January15, 2013, Ply Gem Industries may redeem up to 100% of the aggregate principal amount of the 13.125%Senior Subordinated Notes with the net cash proceeds from certain equity offerings at a redemption price equal to 103% of the aggregate principal amount of the 13.125%Senior Subordinated Notes, plus accrued and unpaid interest, if any.On or after January15, 2013, Ply Gem Industries may redeem up to 100% of the aggregate principal amount of the 13.125%Senior Subordinated Notes with the net cash proceeds from certain equity offerings at a redemption price equal to 100% of the aggregate principal amount of the 13.125%Senior Subordinated Notes, plus accrued and unpaid interest, if any, to the redemption date.At any time on or after January 15, 2012, Ply Gem Industries may redeem the 13.125% Senior Subordinated Notes, in whole or in part, at declining redemption prices set forth in the indenture governing the 13.125% Senior Subordinated Notes, plus, in each case, accrued and unpaid interest, if any, to the redemption date. The 13.125%Senior Subordinated Notes are unsecured and subordinated in right of payment to all of the Company’s existing and future debt, including the new ABL Facility and the 8.25% Senior Secured Notes.The 13.125%Senior Subordinated Notes are unconditionally guaranteed on a joint and several basis by the Guarantors (other than certain unrestricted subsidiaries) on a senior subordinated basis.The guarantees are general unsecured obligations and are subordinated in right of payment to all existing senior debt of the Guarantors, including their guarantees of the 8.25% Senior Secured Notes and the new ABL Facility. The indenture governing the 13.125%Senior Subordinated Notes contains certain covenants that limit the ability of Ply Gem Industries and its subsidiaries to incur additional indebtedness, pay dividends or make other distributions or repurchase or redeem their stock, make loans and investments, sell assets, incur certain liens, enter into transactions with affiliates, and consolidate, merge or sell Ply Gem Industries’ assets.In particular, Ply Gem Industries may not incur additional debt (other than permitted debt in limited circumstances) unless, after giving effect to such incurrence, the consolidated interest coverage ratio would be at least 2.00 to 1.00.In the absence of satisfying the consolidated interest coverage ratio, Ply Gem Industries may only incur additional debt in limited circumstances, including, purchase money indebtedness in an aggregate amount not to exceed $25.0million at any one time outstanding, debt of foreign subsidiaries in an aggregate amount not to exceed $30.0million at any one time outstanding, debt pursuant to a general debt basket in an aggregate amount not to exceed $25.0million at any one time outstanding and the refinancing of other debt under certain circumstances.In addition, Ply Gem Industries is limited in its ability to pay dividends or make other distributions to Ply Gem Holdings.Permitted dividends and distributions include those used to redeem equity of its officers, directors or employees under certain circumstances, to pay taxes, to pay out-of-pocket costs and expenses in an aggregate amount not to exceed $500,000 in any calendar year, to pay customary and reasonable costs and expenses of an offering of securities that is not consummated and other dividends or distributions of up to $20.0million.Ply Gem Industries may also pay dividends or make other distributions to Ply Gem Holdings so long as it can incur $1.00 of additional debt pursuant to the 2.00 to 1.00 consolidated interest coverage ratio test described above and so long as the aggregate amount of such dividend or distribution together with certain other dividends and distributions does not exceed 50% of consolidated net income plus certain other items. On June30, 2010, Ply Gem Industries completed its exchange offer with respect to the 13.125%Senior Subordinated Notes by exchanging $150.0million 13.125%Senior Subordinated Notes, which were registered under the Securities Act, for $150.0million of the issued and outstanding 13.125%Senior Subordinated Notes.Upon completion of the exchange offer, all issued and outstanding 13.125%Senior Subordinated Notes were registered under the SecuritiesAct. Gain (loss) on debt modification or extinguishment As a result of the 8.25% Senior Secured Notes issuance and purchase and redemption of the 11.75% Senior Secured Notes during the three months ended April 2, 2011, the Company performed an analysis to determine the proper accounting treatment for this transaction.Specifically, the Company evaluated each creditor with ownership in both the 11.75% Senior Secured Notes and 8.25% Senior Secured Notes to determine whether the transaction was to be accounted for as a modification or an extinguishment of debt.The Company determined that this transaction resulted predominantly in a modification but in some instances as an extinguishment as some creditors did not participate in both the 11.75% Senior Secured Notes and 8.25% Senior Secured Notes.The Company incurred an early tender premium of approximately $49.8 million in conjunction with this transaction, of which approximately $38.9 million was recorded as a discount on the 8.25% Senior Secured Notes and approximately $10.9 million was expensed as loss on extinguishment of debt in the condensed consolidated statement of operations.The Company also expensed approximately $0.8 million for the unamortized discount and $2.8 million for the unamortized debt issuance costs for the 11.75% Senior Secured Notes in this transaction.The Company also incurred approximately $25.9 million of costs associated with this transaction, of which approximately $13.6 million was recorded as debt issuance costs and approximately $12.2 million was expensed as a loss on modification or extinguishment of debt in the condensed consolidated statement of operations. 15 As a result of the ABL Facility refinancing that was conducted during the first quarter of 2011, the Company evaluated the proper accounting treatment for the debt issuance costs associated with the prior ABL Facility and the new ABL Facility as there were certain members of the loan syndication that existed in both facilities and other members who were not participants in the new ABL Facility.Based on this evaluation, the Company expensed approximately $1.2 million of debt issuance costs as a loss on modification or extinguishment of debt and recorded approximately $2.1 million of debt issuance costs. As a result of the $141.2 million redemption of the 9% Senior Subordinated Notes on February 16, 2010, the Company recognized a loss on extinguishment of debt of approximately $2.2million related predominantly to the write-off of unamortized debt issuance costs.On February 12, 2010, as a result of the $218.8 million contribution of the 9% Senior Subordinated Notes by an affiliate of the Company’s controlling stockholder in exchange for equity of Ply Gem Prime valued at approximately $114.9 million, the Company recognized a gain on extinguishment of approximately $100.4 million, including the write-off of unamortized debt issuance costs of approximately $3.5 million.The $98.2 million gain on debt extinguishment was recorded separately in the accompanying condensed consolidated statement of operations for the three months ended April 3, 2010. Based on these financing transactions, the Company recognized a loss on debt modification or extinguishment of approximately $27.9 million and a gain on debt extinguishment of approximately $98.2 million for the three months ended April 2, 2011 and April 3, 2010, respectively, as summarized in the table below. For the three months ended (Amounts in thousands) April 2, 2011 April 3, 2010 Gain (loss) on extinguishment of debt: Tender premium $ ) $
